DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application/Amendment
This office action is in response to the Application filed on 04/01/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 04/01/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,983,715 (hereinafter PAT). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated as shown below:
Regarding independent claim 1: 
a non-volatile memory (NVM) device; and a processing circuit configured to: enable access to a first amount of memory within the NVM device while restricting access to a second amount of memory (PAT claim 10: a non-volatile memory (NVM) device; and a processing circuit configured to enable access to a first amount of memory within the NVM device while restricting access to a second amount of memory),
authorize access to the second amount of memory within the NVM device based on an indication of authorization received from a host device (PAT claim 10: authorize access to the second amount of memory within the NVM device based on an indication of authorization received from a host device),
enable access to the second amount of memory in response to the indication of authorization (PAT claim 10: enable access to the second amount of memory in response to the indication of authorization), and
perform a program erase cycle (PEC) balancing operation on blocks within both the first and second amounts of memory in response to the indication of authorization (PAT claim 10: perform a program erase cycle (PEC) balancing operation on blocks within both the first and second amounts of memory in response to the indication of authorization).
Regarding independent claim 8 (similarly, claim 16)
A method for use by a data storage device having a data storage controller and a non-volatile memory (NVM) device, the method comprising: enabling access to a first amount of memory within a total amount of memory within the NVM device (PAT claim 17: A method for use by a data storage device having a data storage controller and a non-volatile memory (NVM) device, the method comprising: enabling access to a first amount of memory within a total amount of memory within the NVM device);
receiving an indication that access is permitted to a second amount of memory within the total amount of memory within the NVM device (PAT claim 17: receiving an indication that access is permitted to a second amount of memory within the total amount of memory within the NVM device);
enabling access to the second amount of memory within the NVM device in response to the indication (PAT claim 17: enabling access to the second amount of memory within the NVM device in response to the indication that access is permitted); and
perform a program erase cycle (PEC) balancing operation on blocks within both the first and second amounts of memory in response to the indication that access is permitted (PAT claim 17: perform a program erase cycle (PEC) balancing operation on blocks within both the first and second amounts of memory in response to the indication that access is permitted).
Regarding claim 2 (Similarly claims 11 and 19): 
wherein the processing circuit is further configured to apply wear leveling operations to a total physical memory of the NVM device even if only the first amount of memory is enabled for access (PAT claim 1: a wear leveling controller configured to perform wear leveling operations on both the first and second amounts of memory while only the first amount of memory is enabled for access).
Regarding claim 3 (Similarly claims 14): wherein the indication of authorization includes an authorization key, and wherein the processing circuit is further configured to verify authorization using a pre-stored comparison key (PAT claims 8, 22).
Regarding claim 4: wherein the processing circuit is further configured to restrict access to a preselected amount of memory within the NVM device, and wherein the second amount of memory comprises at least a portion of the preselected amount of memory (PAT claim 2).
Regarding claim 5 (Similarly, claim 9): wherein the second amount of memory is larger than the first amount of memory, and wherein the processing circuit is further configured to expand the amount of memory that a user can access from the first amount to the second amount (PAT claim 3).
Regarding claim 6 (Similarly claims 10, 12, 17 and 18): wherein the first amount of memory corresponds to a first logical partition of a physical memory of the NVM device, and wherein the second amount of memory corresponds to a second logical partition of the physical memory of the NVM device (PAT claim 4).
Regarding claim 7: wherein the physical memory further comprises a portion of reserved memory (PAT claim 5).
Regarding claim 13: wherein enabling access to the first amount of memory includes executing a partitioning request to enable a first partition within a memory space of the NVM device that corresponds to the first amount of memory, and wherein enabling access to the second amount of memory includes executing a repartitioning request to the NVM device to repartition the memory space of the NVM device to include the first amount of memory and the second amount of memory (PAT claim 21).
Regarding claim 15 (Similarly, claim 20): wherein the NVM device comprises a NAND storage device, and wherein enabling access to a first and second amounts of memory includes enabling access to first and second NAND partitions, respectively (PAT claim 23).
Claim Interpretation - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In Claims 16 and 19, claim limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, and “means for wear leveling …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means” coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the “means” are not preceded by a structural modifier.
Corresponding structures appear to be boxes 106, 116, 120, and 122 in Fig. 1.
The boxes 106, 116, 120, 122 do not provide any indication of structure. Thus, boxes 106, 116, 120, 122 in Fig. 1 are similar to what is described in MPEP 2181 I.A. as black boxes.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 19 recite claim limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, “means for wear leveling …”, etc. Corresponding structures appear to be boxes 106, 116, 120, and 122 in Fig. 1. However, the boxes 106, 116, 120, 122 do not provide any indication of structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 19 recite limitations “means for enabling access …”, “means for receiving …” “means for expanding …”, “means for performing a program erase cycle (PEC) balancing operation…”, “means for wear leveling …”, etc. Corresponding structures appear to be boxes 106, 116, 120, and 122 in Fig. 1. However, the boxes 106, 116, 120, 122 do not provide any indication of structure. It is unclear what scope the “means for” refers to because they use a generic placeholder “means for” coupled with functional languages without reciting sufficient structure to achieve the function.
Allowable Subject Matter
Claims 1-20 would be allowable if overcome the double patenting rejection and 35 U.S.C. 112 rejection discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138